number release date id office uilc cca_2010120714494937 ---------- from ------------------- sent tuesday december pm to -------------------- cc ----------- subject re fpaas ac case the assessments of amounts reported and paid on amended returns may directly assessed under sec_301_6201-1 and sec_301_6213-1 the reporting and paying of the these amounts removes these amounts from being part of a deficiency as defined under sec_6211 that otherwise might be subject_to a restriction on assessment under sec_6225 restriction on assessment of deficiency attributable to partnership items thus there is no need to abate these amounts pending the completion of the partnership proceeding any amounts that have not yet been assessed can await the completion of the tefra proceeding amended_return contains an explicit protest of the amount reported let me know if any
